DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional application with a priority claim to a provisional application.  However, upon review and subject to Applicant’s arguments, if any, the claim of priority is denied, as set forth below.
	Claims 1 – 20 are pending.

Denial of Claim of Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed provisional application, Application No. 62/478,796 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of 

Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A.	Rejection Based on Subject Matter Categories:
Claims 1 – 9 are rejected as failing to fall into any of the 4 categories of statutory subject matter.  The Claims purport to be directed to a “system” but fail to recite any computer components whatsoever.  The dependent claims fail to rectify this shortcoming.  Therefore, the Claims are in the nature of “software per se” and are not eligible.  See MPEP 2106.03

B.	Rejection Based on Abstract Idea:
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
C.	Statutory Categories
Independent Claim 1 fails to recite any statutory category as noted above.  Claim 10 is directed to a non-transitory CRM and also falls into the category of machine/manufacture.  Claim 18 recites a method claim and therefore falls into the category of a “process”.  
D.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.
Claim 1 recites the limitation:
“a system for formalizing real world semantic information pertaining to a domain that includes rules and processes expressed as formulae, semantic models of known fraud schemes, and knowledge bases of domain participants represented using cognitive calculi;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the use of rules and machine learning/AI to detect fraud.  This is an extremely common practice and is performed millions of times each day in the financial industry, especially in payment card (e.g. debit or credit card) transactions.  Furthermore, the quoted recitation above could be performed in the 
Furthermore, the mere nominal recitation of terms such as “models,” or “domains,” or “calculi, does not remove the claim from the category of common or abstract methods of organizing human activity.  Moreover, the mere nominal recitation of possible computer-based software such as models does not remove the claim from the methods of organizing human activity grouping.  In fact, the claim is devoid of any recitation of computer components and functionality.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
E.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
a scheme generation system for generating a plurality of fraud schemes within the domain using the semantic information, 
wherein each fraud scheme: comprises a plan expressed using cognitive calculi; 
includes at least one domain participant; 
achieves an illicit result that breaks at least one rule of the domain; 
is provable to be outside the purview of relevant observers; and 
is not a known fraud scheme. 
	No additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  These are abstract, highly generic concepts that constitute fundamental economic practices surrounding the processing of potentially fraudulent transactions.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there is no computerized system or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – using cognitive calculi to detect fraud - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components – except, in this case, no computer components are recited.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
G.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of participants.
Claim 3 merely recites the abstract concept of a rule.  
Claim 4 merely recites the abstract concept of using real world data.
Claim 5 merely recites the abstract concept of using formulae to express semantic concepts.
Claim 6 merely recites the abstract concept of a series of temporal events.
Claim 7 merely recites the abstract concept of definitions for semantic information.

Claim 9 merely recites the abstract concept of logics concepts.
Claims 10 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2015/0288717 to Bringsjord (hereinafter “Bringsjord”) in view of U.S. Patent Publication No. 2008/0235576 to Bringsjord et al. et al. (hereinafter “Bringsjord et al.”).

Bringsjord is one of the inventor’s own publications and should be well known to Applicant.  It is in the exact same field of endeavor as the claimed invention and is strikingly similar to the claimed elements.  Bringsjord relates to analyzing potential “spear phishing” attempts to determine if they are fraudulent.  The analysis includes an “expanded story” which is considered to constitute the recited “scheme.”  The analysis also uses computational logic that uses declarative content in a manner which is almost identical to the claimed invention.  
Thus, Bringsjord is directly on point with the claimed invention.  The Abstract reads as follows:
“A system, method and program product for spear phishing. As system is disclosed having a system for automatically constructing a background story using computational logic that includes true declarative content associated with a target; a system for automatically constructing an expanded story using computational logic that includes deceptive declarative content; and a communication generator that generates a communication including the true declarative content, the deceptive declarative content, and an actionable element.”  (emphasis added) 


[0006] The present invention provides an artificial intelligence system for automated spear phishing. The described system and method may for example be utilized for quality assurance purposes or any other purpose. A first aspect of the invention provides a spear phishing system, comprising: a system for automatically constructing a background story using computational logic that includes true declarative content associated with a target; a system for automatically constructing an expanded story using computational logic that includes deceptive declarative content; and a communication generator that generates a communication including the true declarative content, the deceptive declarative content, and an actionable element.
[0007] A second aspect of the invention provides a method of spear phishing, comprising: automatically constructing a background story using computational logic that includes true declarative content associated with a target; automatically constructing an expanded story using computational logic that includes deceptive declarative content; and generating a communication including the true declarative content, the deceptive declarative content, and an actionable element.
[0008] A third aspect of the invention provides a program product stored on a computer readable medium, which when executed, provides a spear phishing operation, comprising: program code for automatically constructing a background story using computational logic that includes true declarative content associated with a target; program code for automatically constructing an expanded story using computational logic that includes deceptive declarative content; and program code that generates a communication including the true declarative content, the deceptive declarative content, and an actionable element.”  (emphasis added) 

Thus, Bringsjord generates an output which is a novel, potentially fraudulent scheme (e.g. “story”) involving spear phishing.  See [0021].  It is associated with a target of the scheme.  It uses semantic information and known spear phishing schemes.  See [0044] – [0057].  That is, a “background story” is considered to constitute the recited semantic information and known fraud schemes.  “Common knowledge” is considered to constitute the recited known fraud schemes.  (See at least [0005] and the following quotation:
[0048] To begin, the formulae expressing the background story N are asserted as common knowledge into the knowledge base 30 of system 18. This can be done by asserting to the system 18 formulae expressed in CEC that describe the background story, and described specifically as well that all of T, M, and C know that these formulae hold. We use the notation <X> to denote the English (or some other natural language) that represents the underling technical formulae X. So, what is asserted into the knowledge based 30 of system 18 is N, and that each of the three agents knows all of the formulae in N. (In CEC, C is the so-called common knowledge operator, so what would be asserted into the knowledge base 30 of system 18 is C(N).  (emphasis added) 

Moreover, cognitive formulae of the type claimed are taught by Bringsjord:
“[0046] In addition, assume that we are using the aforementioned cognitive event calculus (CEC), a computational logic that has been amply described in the literature (e.g., see Bringsjord et al. 2014, Bringsjord & Govindarajulu 2013), and can be used as a framework for modeling the cognition of human beings, representing stories, representing the content that is expressed in natural languages like English, and carrying out automated reasoning that is the primary mode of computation used by spear phishing system 18.”  (emphasis added) 

The “goal” of the system of Bringsjord is to generate a novel email that target T will act upon, thereby preventing such phishing to take place in real life:
	“[0043] The system 18 starts with a target T specified by its user. The goal of the system 18 is to generate an electronic communication <k> (e.g., an email) to be sent to T such that T performs an “action” lambda relative to that email. For example, the action in question will often be to click on hyperlink in the email in question. In this case, the hyperlink is an instance of something λ in the communication <k> that is to be acted upon by the target T. Using standard and widely known technology, if λ is a hyperlink in an email, clicking on this hyperlink (which would be the action lambda), grants access to the computer or computer system of T. This access is of course given to the malicious agent M who sends the communication <k>. The relevant pre-established network connections are assumed to be in place. These connections are outside the scope of the invention, and are well-understood and easy to configure.”  (emphasis added) 

Therefore, with regard to Claim 1, Bringsjord teaches:
1. A counter fraud system, comprising:  (See at least [0006] and [0019].)

a system for formalizing real world semantic information pertaining to a domain that includes rules and processes expressed as formulae, semantic models of known fraud schemes, and knowledge bases of domain participants represented using cognitive calculi: and  (See at least [0044] – [0044], wherein the “target T” is considered to constitute the recited participants.  Several examples are taught by Bringsjord which correspond to domains. See also [0048] – [0049].)

a scheme generation system for generating a plurality of fraud schemes within the domain using the semantic information, wherein each fraud scheme:   (See at least [0043])

comprises a plan expressed using cognitive calculi; (See at least [0046])

includes at least one domain participant;  (See at least [0043], with respect to the target T.)

achieves an illicit result that breaks at least one rule of the domain; (See at least [0045], malicious agent M who impersonates someone else. Such impersonation breaks a common “rule.”)

is provable to be outside the purview of relevant observers; and  (See at least [0021] and [0043].)

is not a known fraud scheme.  (See at least [0021] and [0043].)

Therefore, Bringsjord teaches all of the essential elements of Claim 1.  
However, out of an abundance of caution, and based on the broadest reasonable interpretation of various claim terms, Bringsjord et al.Ha is applied.  
Bringsjord et al. is in the same field of endeavor as Bringsjord and the claimed invention – generation of stories using cognitive calculi and formulae.  
The story can involve “rule breaking” such as evil and betrayal.  See [0014].  In fact, “rules” are taught extensive throughout Bringsjord et al. to generate the expanded story, plot, etc.  (See at least [0146] – [0227].)

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the fraudulent email generation system of Bringsjord – which includes the cognitive calculi and formulae recited in the claim – with the rules and conditions of the story generation system teachings of Bringsjord et al..  The motivation to do so comes from Bringsjord.  As quoted above, Bringsjord teaches the use of “expanded story generation.”  It would greatly enhance the efficiency and comprehensiveness of the story generation to add the rules/conditions features of the story generation system of Bringsjord et al..  
Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success in making the modification since all that would be required would be a straightforward programming skills involving the generation of cognitive formulae 
These features are well known.  Such programming is readily available to a person of ordinary skill in the art.  This is also stated in Applicant’s specification.  No extraordinary problem in making the programming changes would need to be solved.  That is, given the nature of computer programming and the excellent description of Bringsjord and Bringsjord et al., a person of ordinary skill in the art would possess the knowledge and skills which would render him or her capable of combining the prior art references.  Therefore, such a person of ordinary skill would clearly have a reasonable expectation of executing the modification successfully.

With regard to Claim 2, Bringsjord teaches wherein the participants comprise domain experts, investigators and auditors.  (See at least [0005] relating to “selected targets.”)

With regard to Claim 3, Bringsjord teaches wherein the at least one rule comprises one of a law, regulation or policy.  (See at least [0005])



With regard to Claim 5, Bringsjord teaches a natural language generator that converts fraud schemes expressed in cognitive event calculus (CEC) formulae into a natural language output.  (See at least [0046])

With regard to Claim 6, Bringsjord teaches wherein each process expressed as formulae includes a series of temporal related events.  (See at least [0013], wherein “actions” of necessity are taken at different times and relate to various events.  See also [0072].)

With regard to Claim 7, Bringsjord teaches where in the cognitive calculi represents theory-of-mind level semantic information.  (See at least [0034], relating to what the target or participant “thinks.”  This type of thinking of necessity is involved in “cognitive” processing.  See also [0071] relating to “mental states of human beings.”)

With regard to Claim 8, Bringsjord teaches wherein the fraud is selected from a group consisting of: a medical treatment fraud, a drug diversion fraud, a financial fraud, a game playing fraud, and a business fraud.  (See at least [0005] wherein spear phishing is an attempt to commit financial fraud.)



With regard to Claim 10, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to those claims.  

With regard to Claim 11, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 12, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  



With regard to Claim 16, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 9 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
5.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art

	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	
U.S. Patent Publication No. 2019/0251454 to Bringsjord et al.  This reference is relevant to the features of cognitive calculations.
U.S. Patent No. 10,778,717 to Schweighauser et al.  This reference is relevant to the features of AI in email fraud.
U.S. Patent Publication No. 2017/0249387 to Hatami-Hanza.  This reference is relevant to the features of  AI and deep learning in fraud detection.
U.S. Patent Publication No. 2015/0046181 to Adjaoute.  This reference is relevant to the features of fraud detection in healthcare.
U.S. Patent Publication No. 2018/0159889 to Sjouwerman.  This reference is relevant to the features of AI and cognitive analysis in phishing schemes.


	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

June 7, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691